DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement(s) filed 2 July 2021.
Response to Amendment
Acknowledgment is made of preliminary amendment filed 2 July 2021 in which claims 1 – 12 are cancelled and claims 13 – 24 are newly added. Claims 13 – 24 currently pending and an Office action on the merits follows.
Claim Objections
Claim 13 is objected to because of the following informalities:  the claim recites the abbreviated limitation “IR” emitter without first reciting the term corresponding to the abbreviation “IR”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “each IR emitter having a light emission cone”. However, it is unclear how an IR emitter can have a cone. Appropriate clarification/correction required.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites “an angular wideness of the light emission cone of the first IR emitter is between 9 and 40 degrees”. Claim 17 further recites “an angular wideness of the light emission cone of the second IR emitter is equal to or more than 70 degrees. However, it is unclear how an IR emitter can have an angular wideness. Appropriate clarification/correction required.
Claims 14 – 24 depend on claim 13 and are therefore similarly rejected.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al; (Publication number: US 2013/0300653 A1), hereafter Lewis.

Regarding claim 13:
	Lewis discloses a system to assess a gaze direction of a user (Lewis ABSTRACT; Figure 1B and 1D) comprising a device featuring a rim for holding a glass in front of an eye of a user (Lewis Figure 1D illustrates eyeglasses 2 including frame 115 holding optical systems including lens; [0055]) and comprising two IR emitters in separated locations of the rim (Lewis Figure 1D – see illuminators 153 at top and bottom of frame), each IR emitter having a light emission cone and emitting a beam directed toward the user’s eye of the user so as to provide a lighting spot on the cornea of the user (Lewis [0059 - 0060], the rim further comprising an IR receiver (Lewis Figure 1D photodetector 152), wherein the two IR emitters are activated one at a time in sequence (Lewis Figure 10 622 and 624 first illuminator and second illuminator used in sequence).

Regarding claim 14:
	Lewis discloses the system of claim 13, wherein a first IR emitter is located on a lower side of the rim and a second IR emitter is located on an upper side of the rim (see position of illuminators in Figure 1D of Lewis).

Regarding claim 20:
	Lewis discloses the system of claim 13, wherein the IR receiver is located beside one of the two IR emitters and is separated from said IR emitter by an opaque optical barrier (Lewis Figure 1D illustrates illuminator located beside photodetector; Lewis [0059] the illuminator and photodetector are separated by barrier 154).








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Blum et al; (Publication number: US 2008/0106694 A1), hereafter Blum.

Regarding claim 15:
	Lewis discloses the system of claim 13, wherein the device is a pair of eyeglasses comprising a right rim and a light rim for holding glasses wherein each of the right rim and left rim comprises the two IR emitters and IR receiver, a first IR emitter in an upperside of a corresponding rim emitting a first beam, a second IR emitter in a lower side of the corresponding rim emitting a second beam and the IR receiver in the upper side  of the corresponding rim beside the first IR emitter, the first beam and the second beam being directed towards the eye of the user (Lewis Figure 1 1D shows illuminators in upper and lower side of frame 115. The Frame 115 holds lens optics [0055]. A detector 152 located upperside of frame next to the illuminator 153), wherein the four IR emitters are activated one at a time in sequence (Lewis Figure 10 622, 624 first and second illuminators activated in sequence).
	Lewis does not disclose the pair of eyeglasses with hinged stems such that the emitters and receiver are on a hinge side.
	However, Blum discloses a spectacle hinge for providing on off power. More specifically, Blum discloses a hinge (see Blum Figure 10 and 10b) which provides electrical power with frame only when the temple is opened. 
	It would have been obvious to modify Lewis to include hinged stems such that the pair of eyeglasses with hinged stems such that the emitters and receiver are on a hinge side, as claimed. Those skilled in the art would appreciate the ability to reduce power consumption when the device is not being worn by the user.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Raffle et al; (Patent number: US 9, 171, 198 B1), hereafter Raffle.

Regarding claim 16:
	Lewis does not disclose the system of claim 13, wherein the light emission cone of the first IR emitter is different than the light emission cone of the second IR emitter.
	However, Raffle discloses an image capture technique. More particularly, Raffle discloses wherein the light emission cone of the first IR emitter is different than the light emission cone of the second IR emitter (Raffle Col 6 lines 41 – 62).
	It would have been obvious to modify Lewis wherein the light emission cone of the first IR emitter is different than the light emission cone of the second IR emitter, as claimed. Those skilled in the art would appreciate the ability to perform wink detection, thereby allowing control of a camera application for example.

Regarding claim 19:
	Lewis does not disclose the system of claim 13, wherein an intensity of the beam emitted by the first IR emitter is set to a different value than an intensity of the beam emitted by the second IR emitter.
	 However, Raffle discloses an image capture technique. More specifically, Raffle discloses wherein an intensity of the beam emitted by the first IR emitter is set to a different value than an intensity of the beam emitted by the second IR emitter (Raffle Col 6 line 63 – Col 7 line 8; each light source configured can be pulsed at different pattern or intensity), as claimed.
	It would have been obvious to modify Lewis wherein an intensity of the beam emitted by the first IR emitter is set to a different value than an intensity of the beam emitted by the second IR emitter, as claimed. Those skilled in the art would appreciate the ability to perform wink detection, thereby allowing control of a camera application for example.








Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Spruck et al; (Publication number: DE102013103801A1), hereafter Spruck. Note an English machine translation is relied upon for the rejection of the claim below.

Regarding claim 18:
	Lewis does not disclose the system of claim 13, wherein the locations and orientations of the first IR emitter and the second IR emitter on the rim are set so that the lighting spots are projected in a different area of the cornea
	However, Spruck discloses device and method for determining viewing direction, electronic glasses and method for controlling electronic spectacles. More specifically, Spruck discloses multiple light emitters may be designed to emit light in which each beam is deflected by a micromirror and adjusted in the plane (Spruck page 4). Further, Spruck discloses the beam direction of the light emitters are aligned so that is strikes to cornea for as along as possible (Spruck Page 5).  The beam is projected in different areas on the cornea when deflected.
	It would have been obvious to modify Lewis wherein the locations and orientations of the first IR emitter and the second IR emitter on the rim are set so that the lighting spots are projected in a different area of the cornea, as claimed. Those skilled in the art would appreciate the ability to determine a view direction at low cost and weight.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Parker et al; (Publication number: US 2016/0364904 A1), hereafter Parker.

Regarding claim 21:
	Lewis does not disclose the system of claim 13, wherein the device further comprises a triaxial accelerometer and a gyro sensor, signals of the triaxial accelerometer and the gyro sensor being used to assess a head position of the user.
	However, Parker discloses electronic display stabilization for head mounted display. More specifically, Parker discloses wherein the device further comprises a triaxial accelerometer and a gyro sensor, signals of the triaxial accelerometer and the gyro sensor being used to assess a head position of the user (Parker Figure 2 IMU 210 includes gyro 218 and accelerometer 222. The IMU detects the rotations of the user wearing the HMD in three axis as illustrated in Figure 1).
	It would have been obvious to modify Lewis wherein the device further comprises a triaxial accelerometer and a gyro sensor, signals of the triaxial accelerometer and the gyro sensor being used to assess a head position of the user, as claimed. Those skilled in the art would appreciate the ability to reduce a motion-to-photon latency as the user rotates his/her head, thereby improving user comfort.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623